Opinion issued July 19, 2012.




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas
                                   ____________

                               NO. 01-11-00127-CV
                                 ____________

     JOSE MARCOS HERNANDEZ AND ADRIANA G. HERNANDEZ,
                        Appellants

                                         V.

                     WIZ INVESTMENTS, LLC, Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 980384



                          MEMORANDUM OPINION

      This is an appeal from a judgment signed February 7, 2011. On June 6, 2012,

the parties filed a joint motion to dismiss the appeal, with costs to be taxes against

appellants. See TEX. R. APP. P. 42.1. No opinion has issued.
      We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2),

43.2(e).   We dismiss any other pending motions as moot.          The parties have

requested that the mandate be issued early.         See TEX. R. APP. P. 18.1(c).

Accordingly, the Clerk is directed to issue the mandate within 10 days of the date of

this opinion.

                                PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                         2